By the Court.
It being established that the respondent conspired with another person to utter a certain written instrument, forged by such other person, said instrument then and ever after being known by the respondent not to be a true and genuine instrument as it purported to be, and that the respondent knowingly gave false testimony concerning said instrument, and concerning his own -acts and doings in relation thereto and in connection therewith, in furtherance of such conspiracy and with the intent to deceive the court before whom a cause, involving the rights of parties, was to be or was being heard, into finding that said instrument was genuine and newly discovered evidence in said cause, a strong case is presented showing the respondent to be an unfit person to practice as an attorney at law, and he will be striken from the rolls.
After the report of the commissioners was filed and before it was acted upon by the Court, the respondent’s attorney of record wrote a letter to the clerk of the Court stating that he withdrew from the case. But no attorney or solicitor can withdraw his name after he has once entered it upon the record, without leave of the Court. Tripp v. Santa Rosa Street R. R. Co., 144 U. S. 126, 12 Sup. Ct. 655, 36 L. ed. 371. Such leave was neither asked for nor granted.

Judgment that said Ernest H. O’Brien is removed from the 
*206
office of attorney at law, and from, the office of solicitor in chancery.